NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


KENNETH HETTEL, DOC #575869,             )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-4221
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 26, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Brian A. Iten, Judge.

Kenneth Hettel, pro se.



PER CURIAM.

             Affirmed.



NORTHCUTT, SALARIO, and SMITH, JJ., Concur.